MURRAY, Justice.
This is a companion case to the cases of Hill v. South Texas Bank & Trust Co. (Tex. Civ. App.) 73 S.W.(2d) 1043; Koehler v. South Texas Bank & Trust Co. (Tex. Civ. App.) 75 S.W.(2d) 1118; Chandler v. South Texas Bank & Trust Co. (Tex. Civ. App.) 75 S.W.(2d) 1117.
The facts in this case are the samé as the facts in the above causes, and no substantial questions of law are here raised which are different from those passed upon in the Hill Case.
The judgment of the court below will be affirmed.
BICKETT, C. J., did not participate in the decision of this case.